Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claims 3 and 4, they current depend on cancelled claim 2. They have been amended to depend on claim 1.
Regarding claims 14 and 15, they current depend on cancelled claim 13. They have been amended to depend on claim 12.

REASONS FOR ALLOWANCE
Claims 1, 3-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, fig. 4 of Chakraborty (US 10,050,515) teaches a switching power conversion circuit, comprising: a conversion capacitor [408]; a capacitive power conversion circuit including a plurality of switching devices [404,406,410,416], wherein the plurality of switching devices of the capacitive power conversion circuit are configured to operably switch the conversion capacitor according to a switching control signal [output of 424], to convert an input voltage [Vin] to an intermediate voltage [output of 408]; wherein the plurality of switching devices of the capacitive power conversion circuit include a first switching device [eg. 406], and wherein the intermediate voltage is in a predetermined proportional relationship to the input voltage; an inductor [414]; an inductive power conversion circuit including a plurality of switching devices [406,412], wherein the plurality of switching devices of the inductive power conversion circuit are configured to operably switch the inductor according to the switching control signal, to convert the intermediate voltage to an output voltage [Vout]; wherein the plurality of switching devices of the inductive power conversion circuit include the first switching device; and a switching control circuit [424], which is configured to operably generate the switching control signal; wherein the plurality of switching devices of the capacitive power conversion circuit periodically switch a coupling relationship of the conversion capacitor according to a duty ratio of the switching control signal among a proportional voltage node [426], the input voltage and a ground voltage level, so as to generate the intermediate voltage at a first end of the conversion capacitor, wherein the intermediate voltage has a pulse waveform; wherein the plurality of switching devices of the inductive power conversion circuit periodically switch a coupling relationship of the inductor according to the duty ratio of the switching control signal among the intermediate voltage, the output voltage and the ground voltage level, so as to generate the output voltage, wherein a first end of the inductor is coupled to the proportional voltage node; wherein a ratio between the output voltage and a high level of the intermediate voltage is correlated to the duty ratio. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the inductive power conversion circuit is configured as a buck switching power conversion circuit (col. 6, lines 37- 38), wherein the plurality of switching devices of the inductive power conversion circuit further include a second switching device [412], wherein the first switching device is coupled between the first end of the conversion capacitor and the proportional voltage node, wherein a second end of the inductor is coupled to the output voltage, and wherein the second switching device is coupled between the proportional voltage node and the ground voltage level; wherein the capacitive power conversion circuit is configured as a charge pump, wherein the high level of the intermediate voltage is higher than the input voltage; wherein during a duty period, the first switching device turns ON a connection path between the first end of the conversion capacitor and the proportional voltage node, and also turns ON a connection path between the first end of the inductor and the intermediate voltage, wherein the duty period is an ON period of the first switching device according to the duty ratio.
Regarding claims 3-11 and 14-22, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896